           Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 1 of 20



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS
516 Alto Street
Santa Fe, New Mexico 87501;

               Plaintiff,

v.

OFFICE OF SURFACE MINING
RECLAMATION AND
ENFORCEMENT; a federal agency                 Civil Action No. 1:19-cv-00865
within the U.S. DEPARTMENT
OF THE INTERIOR
1849 C Street NW,
Washington, DC 20240;

U.S. DEPARTMENT OF THE
INTERIOR, a federal agency
1849 C Street NW,
Washington, DC 20240;

               Defendants.



          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
                                 INTRODUCTION
     1.      Plaintiff WildEarth Guardians (“Guardians”), a conservation
organization, brings this case against the United States Department of the Interior
(“DOI”) and the Office of Surface Mining Reclamation and Enforcement (“OSMRE”)
for violations of the Freedom of Information Act (“FOIA”), 5 U.S.C. §§552 et seq.
related to Guardians’ request of records concerning communications related to
OSMRE’s June 6, 2018 response to a Guardians’ April 2, 2018 Citizen Complaint.
     2.      Guardians submitted a FOIA request on June 6, 2018 (“FOIA Request”)


                                          1
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 2 of 20




requesting records of communications related to OSMRE’s denial of Guardians’
citizen complaint regarding violations of the Surface Mining Control and
Reclamation Act’s contemporaneous reclamation requirements at coal mines in the
Powder River Basin of Montana and Wyoming.
   3.       On June 26, 2018 OSMRE electronically provided the initial FOIA
Request response and assigned it the tracking number OSMRE-2018-00158.
   4.       Since that time there have been several communications between
Guardians and OSMRE wherein Guardians sough to obtain information from
OSMRE regarding the agency’s progress on Guardians’ FOIA request. The last
communication was by electronic mail from OSMRE on February 25, 2019. The
message stated that OSMRE still could not yet provide Guardians with a schedule
for the release of records.
   5.       At no time has OSMRE stated that it has conducted a search of the
records, that any of the records were exempt from production, that a determination
of Guardians’ search was made, or when responsive records would be produced.
   6.       Contrary to FOIA’s mandate to make responsive records promptly
available (5 U.S.C.§552 (a)(6)), OSMRE failed to make a determination on
Guardians’ FOIA Request within the statutory time limit. OSMRE has failed to
provide prompt access to any of the agency records described by Guardians’ FOIA
Request.
   7.       By violating FOIA, Defendants have violated Guardians’ right to
promptly access agency records not subject to a recognized FOIA exemption upon
filing a written request, a statutory right that each FOIA requester enjoys
regardless of the requester’s purpose. 5 U.S.C. §552.
   8.       The withholding of agency records not subject to one of FOIA’s nine
recognized exemptions (5 U.S.C. § 552 (b)) denies Guardians’ FOIA right to
promptly access information necessary to carry out its organizational mission.

                                          2
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 3 of 20




Guardians’ organizational mission includes participation in rulemakings involving
the statutorily established public land management and environmental decision-
making processes carried out, overseen, and authorized by OSMRE and DOI.
                             JURISDICTION AND VENUE
   9.       Jurisdiction over this action is conferred by FOIA, 5 U.S.C. §
552(a)(4)(B), § 702, and 28 U.S.C. §§ 1331 (federal question). This cause of action
arises under the Freedom of Information Act, a law of the United States. An actual,
justiciable controversy exists between Plaintiff and Defendant.
   10.      Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B), which
provides venue in the District of Columbia for all FOIA cases, and 28 U.S.C. §
1391(e) because the United States is a defendant and a significant part of the acts
and omissions giving rise to Plaintiff’s cause of action occur in this judicial district.
   11.      Declaratory relief is appropriate under 28 U.S.C. § 2201.
   12.      Injunctive relief is appropriate under 28 U.S.C. § 2202 and 5 U.S.C. §
552(a)(4)(B).
   13.      This Court has statutory authority to award costs and attorney fees
pursuant to 5 U.S.C. § 552(a)(4)(E).
   14.      In addition to de novo review and authority to compel agency FOIA
compliance, this Court has statutory authority to refer this matter to the Special
Counsel to investigate and make binding recommendations to remedy the
potentially arbitrary and capricious circumstances surrounding the agency’s
withholding of records. 5 U.S.C. § 552(a)(4)(F).
   15.      “In the event of noncompliance with the order of the court, the district
court may punish for contempt the responsible employee, and in the case of a
uniformed service, the responsible member.” 5 U.S.C. § 552(a)(4)(G).
   16.      Plaintiff has exhausted any and all administrative remedies in
connection with its FOIA requests, as detailed below.

                                            3
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 4 of 20




                                        PARTIES
   17.     Plaintiff WILDEARTH GUARDIANS (“Guardians”) is a non-profit
conservation organization dedicated to protecting and restoring the wildlife, wild
places, wild rivers, and health of the American West. Guardians has offices in
Colorado, Montana, New Mexico, Arizona, Washington, and Oregon.
   18.     Any person who files a FOIA request is deemed to have standing to
invoke the jurisdiction of the Federal Courts to carry out the judicial review
provisions of FOIA. Guardians filed the FOIA Request at issue and has standing to
bring this FOIA suit.
   19.     Guardians brings this action on its own behalf and on behalf of its
adversely affected members. With more than 223,000 members and supporters,
Guardians works to sustain a transition from fossil fuels to clean energy in order to
safeguard the West.
   20.     Guardians works in furtherance of its goals in part by acquiring
information regarding federal programs and activities through FOIA. Guardians
then compiles and analyzes that information and, subsequently, disseminates that
information to its membership, the general public, and public officials through
various sources including publications, reports, its website and newsletter, general
news media coverage, and public presentations. Guardians’ successful efforts at
educating the public on issues concerning federal government programs and
activities that affect the environment contribute significantly to the public’s
understanding of governmental operations and activities. Guardians also uses the
information that it acquires through FOIA to participate in federal decision-making
processes, to file administrative appeals and civil actions, and generally to ensure
that federal agencies comply with federal environmental laws.
   21.     Guardians regularly uses FOIA as an important avenue for gaining
information about agency activities. Guardians is harmed when it is denied timely

                                           4
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 5 of 20




access to documents to which it is entitled. Guardians intends to continue its use of
FOIA to access agency records in the possession of Defendants. Specifically,
Guardians has concrete plans to submit FOIA requests to OSMRE as Guardians’
advocacy and rulemaking efforts continue, and to follow up on the information
learned while reviewing agency records responsive to the present FOIA Request.
   22.      One of the purposes of FOIA is to promote the active oversight role of
public advocacy groups incorporated in many federal laws applicable to federal
agencies, including the Administrative Procedure Act. See, e.g., 5 U.S.C. § 551, et
seq. Guardians uses FOIA to publicize activities of federal agencies and to mobilize
the public to participate in the management of public land and other public
resources. Guardians intends to continue using FOIA requests to fulfill its oversight
and advocacy role through scrutinizing agency records, a practice Congress
intended to promote through the adoption of FOIA.
   23.      The above-described interests of Guardians, its staff, and its members
have been, are being, and, unless the relief prayed for herein is granted, will
continue to be adversely affected by the Defendants’ failure to comply with the
statutory requirements of FOIA. A favorable outcome of this litigation will redress
that injury. Defendants’ refusals to provide timely FOIA access to agency records
prevent Guardians’ informed involvement in Defendants’ time-limited opportunities
to participate in administrative processes. Harm to the environment flows from
Defendants’ FOIA violations, which conceal the facts and circumstances of
OSMRE’s response to Guardians’ April 2, 2018 Citizen Complaint. Guardians
brings this action on behalf of itself, its staff, and its members.
   24.      Defendant UNITED STATES DEPARTMENT OF THE INTERIOR,
OFFICE OF SURFACE MANAGEMENT (“OSMRE”) is an agency as defined by 5
U.S.C. § 552(f)(1). FOIA charges OSMRE with the duty to provide public access to
agency records in its possession or control. OSMRE possesses records responsive to

                                            5
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 6 of 20




Guardians’ FOIA Request. OSMRE is denying Guardians access to its records in
contravention of federal law.
   25.      Defendant UNITED STATES DEPARTMENT OF THE INTERIOR,
OFFICE OF THE SECRETARY (“Office of the Secretary”) is an agency as defined
by 5 U.S.C. § 552(f)(1). FOIA charges the Office of the Secretary with the duty to
provide public access to agency records in its possession or control. The Office of the
Secretary possesses records requested by Guardians. The Office of the Secretary is
denying Guardians access to its records in contravention of federal law. The Office
of the Secretary oversees the Office of the Solicitor, which provides inside counsel
services to OSMRE and other DOI bureaus and departments.
                            STATUTORY BACKGROUND
                             Freedom of Information Act
   26.       FOIA imposes strict and rigorous deadlines on federal agencies when
they receive a request for records pursuant to FOIA. Specifically, an agency must
determine whether to disclose responsive records and notify the requester of its
determination within 20 working days of receiving a FOIA request. Id. §
552(a)(6)(A). It must also make the responsive records “promptly” available, unless
it can establish that certain unusual circumstances are present and/or that it may
lawfully withhold records, or portions thereof, from disclosure. Id. § 552(a)(6).
Additionally, within 20 working days, the agency must inform the requester that it
has a right to appeal the agency’s determination. Id. § 552(a)(6)(A)(i)(III)(aa).
   27.       FOIA places the burden on the agency to prove that it may withhold
responsive records from a requester. Id. § 552(a)(4)(B).
   28.       Congress has specified limited circumstances in which federal agencies
may obtain more time to make the determination that is required by 5 U.S.C. §
552(a)(6)(A)(i).
   29.       First, an agency may toll the 20-working-day deadline to seek

                                           6
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 7 of 20




additional information or clarification from a requester, but that tolling period ends
when the agency receives such information or clarification. Id. § 552(a)(6)(A)(ii).
   30.       Second, an agency may extend the 20-working-day deadline for an
additional 10 working days by giving a written notice to the requester that sets
forth “unusual circumstances” to justify a deadline extension, which also requires
that it provide the date by which the agency expects to make the determination. Id.
§ 552(a)(6)(B)(i). However, to invoke such “unusual circumstances,” the agency must
provide the requester with “an opportunity to limit the scope of the request so that
it may be processed within [20 working days] or an opportunity to arrange with the
agency an alternative time frame for processing the request or a modified request.”
Id. § 552(a)(6)(B)(ii). In addition, when asserting unusual circumstances, the agency
“shall make available its FOIA Public Liaison” to “assist in the resolution of any
disputes between the requester and the agency.” Id.
   31.       FOIA requires each agency to make reasonable efforts to search for
records in a manner that is reasonably calculated to locate all records that are
responsive to the FOIA request. Id. § 552(a)(3)(C)-(D).
   32.       FOIA requires federal agencies to promptly and expeditiously disclose
requested records, see id. § 552, and mandates a policy of broad disclosure of
government records. Any inquiry under FOIA brings with it a strong presumption
in favor of disclosure.
   33.       Congress recognized that in certain, limited instances, records may be
withheld as exempt from FOIA’s broad disclosure mandate, and thus it created nine
categories of exemptions. Id. § 552(b). These exemptions, however, are narrowly
construed in light of FOIA’s dominant objective of disclosure, not secrecy.
   34.       FOIA provides that a request for records must be “reasonably
described.” Id. § 552(a)(3)(A)(i). Courts have determined that a FOIA request
reasonably describes the requested records so long as the agency’s records custodian

                                           7
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 8 of 20




can locate the records.
   35.      The U.S. District Courts have jurisdiction “to enjoin the agency from
withholding agency records and to order the production of any agency records
improperly withheld from the complainant.” Id. § 552(a)(4)(B).
   36.      Alternatively, an agency’s response to a FOIA request and/or a FOIA
appeal is subject to judicial review under the APA, which confers a right of judicial
review on any person who is adversely affected by agency action, 5 U.S.C. § 702, and
authorizes district courts to compel agency action that is unlawfully withheld or
unreasonably delayed. Id. § 706(1). District Courts must set aside any agency
action that is found to be “arbitrary, capricious, an abuse of discretion or otherwise
not in accordance with law.” Id. § 706(2)(A).
                            FACTUAL BACKGROUND
   37.     Guardians submitted a FOIA request on June 6, 2018 (“FOIA Request”)
sent via email to oawoniyi@osmre.gov, foia@osmre.gov, and jvigil@osmre.gov.
   38.     Guardians’ request asked for “[a]ny and all records of communication
related in any way to OSMRE’s June 6, 2018 response to Guardians’ April 2, 2018
Citizen Complaint regarding violations of the Surface Mining Control and
Reclamation Act’s contemporaneous reclamation requirements at coal mines in the
Powder River Basin of Montana and Wyoming.”
   39.     OSMRE did not acknowledge receipt of Guardians’ FOIA Request until
June 13, 2018.
   40.     On June 26, 2018 OSMRE electronically provided the initial FOIA
Request response and assigned it the tracking number OSMRE-2018-00158.
   41.     In its response OSMRE stated that it could not give a date for
completion of the request other than stating that Guardians could receive
responsive records by October 2019.
   42.     Without explanation, OSMRE stated that Guardians’ Request fell into

                                           8
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 9 of 20




the Exceptional/Voluminous category.
   43.        However, Guardians’ request of records concerned only communications
related to a citizen complaint Guardians filed on April 2, 2018. OSMRE responded
to Guardians’ complaint on June 6, 2018.
   44.        At the time OSMRE classified Guardians’ FOIA Request as
Exceptional/Voluminous, less than 3 months of communications records is all that
could have existed as responsive records to Guardians’ FOIA Request.
   45.        Having heard nothing further from OSMRE, on February 5, 2019
Guardians sent OSMRE an email requesting additional information concerning the
status of its FOIA Request.
   46.        OSMRE responded by electronic mail on February 6, 2019 stating that it
needed more time to determine the status of this and other Guardians’ FOIA
requests.
   47.        On February 11, 2019 OSMRE again responded by electronic mail
stating that it needed more time to determine the status of this and other
Guardians’ FOIA requests. In a subsequent response to Guardians on the same day
OSMRE again stated that it needed more time to determine the status of
Guardians’ FOIA Request.
   48.        On February 21, 2019 Guardians inquired as to the status of the FOIA
requests and asked for a more definitive schedule for determinations and
production.
   49.        On February 25, 2019 OSMRE again stated that it needed more time
before it could provide a schedule for release.
   50.        At no point did OSMRE state that it had gathered and reviewed the
documents responsive to Guardians’ request or that it had determined the scope of
the documents it intended to produce or withhold.
   51.        At the time this complaint was filed, OSMRE has not made a final

                                           9
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 10 of 20




determination regarding Guardians’ FOIA Request, produced any responsive
records, or provided an estimate date on which it will complete action on Guardians’
FOIA Request.
   52.       Guardians has a need for the requested records. Guardians expects to
use the records to determine the legality of OSMRE’s response to Guardians’ citizen
complaint.
   53.       The deadline for OSMRE to issue a final determination to Guardians’
FOIA Request was no later than on or about July 26, 2018.
   54.       The deadline for OSMRE to issue the final determination required by 5
U.S.C. § 552(a)(6)(A)(i) for all records subject to Guardians’ FOIA Request has
passed. As of the date this action was filed, OSMRE has not provided Guardians
with the determinations required by 5 U.S.C. § 552(a)(6)(A)(i) for all records subject
to Guardians’ FOIA Request.
   55.       As of the date this action was filed, OSMRE has failed to provide
Guardians with all non-exempt documents that are responsive to Guardians’ FOIA
Request.
   56.       As of the date this action was filed, OSMRE has failed to make promptly
available to Guardians all non-exempt documents that are responsive to Guardians’
FOIA Request.
   57.       OSMRE is currently withholding from Guardians non-exempt
documents that are responsive to Guardians’ FOIA Request. None of FOIA’s nine
exemptions to mandatory disclosure apply to the documents and information
OSMRE is currently withholding from Guardians. OSMRE has no legal basis for
withholding the records that Guardians sought via Guardians’ FOIA Request.
   58.       Prior to filing this action, Guardians fully exhausted all administrative
remedies required by the FOIA. 5 U.S.C. § 552(a)(6)(A), (a)(6)(C).
   59.       Guardians has been required to expend costs and to obtain the services

                                           10
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 11 of 20




of a law firm to prosecute this action.
   60.      The filing of this lawsuit was necessary to compel OSMRE to make the
determinations required by 5 U.S.C. § 552(a)(6)(A)(i) for all documents subject to
Guardians’ FOIA Request.
   61.      The filing of this lawsuit was necessary to compel OSMRE to disclose all
non-exempt documents and information that are responsive to Guardians’ FOIA
Request.
   62.      OSMRE could have made the determinations required by 5 U.S.C. §
552(a)(6)(A)(i) for all records subject to Guardians’ FOIA Request before Guardians
filed this lawsuit. OSMRE could have disclosed all records responsive to Guardians’
FOIA request before Guardians filed this lawsuit.
   63.      Guardians’ claims for relief in this Complaint are not insubstantial.
OSMRE’s failure to respond to Guardians’ FOIA Request is harming Guardians and
may hinder Guardians’ ability to effectively engage OSMRE’s actions or inactions
concerning contemporaneous reclamation requirements at coal mines in the Powder
River Basin of Montana and Wyoming.
   64.      OSMRE FOIA officers sometimes respond to requesters’ follow-up
emails and letters by stating that the agency is actively working to respond to a
FOIA request when that is not fully accurate.
   65.      No exceptional circumstances exist that would allow this Court to allow
OSMRE more time to review and disclose requested records. OSMRE has not
exercised due diligence in responding to Guardians’ FOIA Request. The delays at
issue in this case result from a predictable circumstances and agency workload of
FOIA requests. OSMRE has not made reasonable progress in reducing its backlog of
pending requests.
   66.      The circumstances surrounding the withholdings raise questions
regarding whether OSMRE personnel acted arbitrarily or capriciously with respect

                                          11
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 12 of 20




to the withholdings at issue in this case.
    67.      While OSMRE is failing to meet mandatory duties under FOIA, the
agency is engaged in numerous discretionary activities for which the agency is not
bound by statutory deadlines.
    68.      For example, OSMRE is preparing environmental reviews for several
federal coal mining plans pursuant to its regulations at 30 C.F.R. § 746. The agency
is conducting reviews of mining plans in North Dakota 1, Colorado 2, Oklahoma 3,
Wyoming 4, and Montana 5. The agency is under no legal deadline to complete these
reviews or otherwise take action related to any federal coal mining plan.
    69.      Based on the nature of Guardians’ professional activities, Guardians will
continue to employ the FOIA’s provisions in information requests to OSMRE in the
foreseeable future. Guardians’ professional activities will be adversely affected if
OSMRE is allowed to continue violating the FOIA’s disclosure provisions. Unless
enjoined and made subject to a declaration of Guardians’ legal rights by this Court,
OSMRE will continue to violate the rights of Guardians to receive public records
under the FOIA.


                             FIRST CLAIM FOR RELIEF
            VIOLATION OF THE FREEDOM OF INFORMATION ACT
          Failure to Make a Determination on Guardians’ FOIA Request



1 See https://www.osmre.gov/resources/newsroom/News/2018/101518_CoyoteCreek
Mine.pdf (last accessed March 6, 2019).
2 See https://www.osmre.gov/resources/newsroom/News/2019/020819_KingIIMine

.pdf (last accessed March 6, 2019).
3 See https://www.mcrcc.osmre.gov/programs/federal-lands.shtm#Pollyanna (last

accessed March 6, 2019).
4 See https://www.wrcc.osmre.gov/initiatives/caballoMine.shtm (last accessed March

6, 2019).
5 See https://www.wrcc.osmre.gov/initiatives/westernEnergy.shtm (last accessed

March 6, 2019).
                                         12
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 13 of 20




   70.       Plaintiff re-alleges and incorporates by reference the allegations made
in all preceding paragraphs.
   71.       Guardians has a statutory right to a lawful final determination from
OSMRE on its FOIA request, Number OSMRE-2018-00158, in a manner that
complies with FOIA. OSMRE has violated Guardians’ rights in this regard by
unlawfully delaying its response beyond the deadline that FOIA mandates. 5 U.S.C.
§ 552(a)(6)(A)(i).
   72.       Guardians’ organizational activities will be adversely affected if
OSMRE is allowed to continue violating FOIA’s decision deadlines as it has in this
case.
   73.       Unless enjoined and made subject to a declaration of Guardians’ legal
rights by this Court, OSMRE will continue to violate Guardians’ rights to receive
public records under FOIA.
                        SECOND CLAIM FOR RELIEF
         VIOLATION OF THE FREEDOM OF INFORMATION ACT
    Failure to Disclose Records Responsive to Guardians’ FOIA Request
                             by the Statutory Deadline
   74.       Guardians re-alleges and incorporates all preceding paragraphs as if
fully set forth herein.
   75.       OSMRE violated FOIA by failing to promptly disclose records that are
responsive to Guardians’ FOIA request by the deadline set forth in 5 U.S.C. §
552(a)(6)(C)(i).
   76.       Guardians has a statutory right to the records it seeks, and there is no
legal basis for OSMRE to assert that Guardians did not reasonably describe the
records that it seeks.
   77.       Based on the nature of Guardians’ organizational activities, it will
undoubtedly continue to employ FOIA’s provisions in record requests to OSMRE in
the foreseeable future.
                                          13
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 14 of 20




   78.       Guardians’ organizational activities will be adversely affected if
OSMRE continues to violate FOIA’s disclosure provisions as it has in this case.
   79.       Unless enjoined and made subject to a declaration of Guardians’ legal
rights by this Court, OSMRE will continue to violate Guardians’ rights to receive
public records under FOIA.
                           THIRD CLAIM FOR RELIEF
            VIOLATION OF THE FREEDOM OF INFORMATION ACT
         Unlawful Withholding/Unlawful Constructive Denial of Records
                    Responsive to Guardians’ FOIA Request
   80.       Guardians re-alleges and incorporates by reference the allegations
made in all preceding paragraphs.
   81.       Guardians has a statutory right to the records it seeks, and there is no
legal basis for OSMRE to assert that any of FOIA’s nine exemptions to mandatory
disclosure apply to withhold these records from Guardians. See 5 U.S.C. §
552(b)(1)-(9).
   82.       OSMRE has unlawfully withheld from disclosure records that are
responsive to Guardians’ FOIA Request. Based on the nature of Guardians’
organizational activities, it will undoubtedly continue to employ FOIA’s provisions
in record requests to OSMRE in the foreseeable future.
   83.       Guardians’ organizational activities will be adversely affected if
OSMRE continues to violate FOIA’s disclosure provisions as it has in this case.
   84.       Unless enjoined and made subject to a declaration of Guardians’ legal
rights by this Court, OSMRE will continue to violate Guardians’ rights to receive
public records under FOIA.
                          FOURTH CLAIM FOR RELIEF
            VIOLATION OF THE FREEDOM OF INFORMATION ACT
     Failure to Conduct an Adequate Search for Records Responsive to

                                          14
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 15 of 20




                             Guardians’ FOIA Request
   85.       Guardians re-alleges and incorporates by reference the allegations
made in all preceding paragraphs.
   86.       Guardians has a statutory right to have OSMRE process its FOIA
requests in a manner that complies with FOIA. 5 U.S.C. § 552(a)(3). OSMRE
violated Guardians’ rights in this regard when it unlawfully failed to undertake a
search that uses a proper cut-off date for the agency’s search and that is reasonably
calculated to locate all records that are responsive to FOIA Request Number
OSMRE-2018-00158.
   87.       Based on the nature of Guardians’ organizational activities, it will
undoubtedly continue to employ FOIA’s provisions in record requests to OSMRE in
the foreseeable future.
   88.       Guardians’ organizational activities will be adversely affected if
OSMRE continues to violate FOIA’s requirement to undertake a search that is
reasonably calculated to locate records that are responsive to Guardians’ FOIA
requests.
   89.       Unless enjoined and made subject to a declaration of Guardians’ legal
rights by this Court, OSMRE will continue to violate Guardians’ rights to receive
public records under FOIA.
                           FIFTH CLAIM FOR RELIEF
            VIOLATION OF THE FREEDOM OF INFORMATION ACT
    Failure to Provide Reasonably Segregable Portions of Any Lawfully
                                  Exempt Records
   90.       Guardians re-alleges and incorporates by reference the allegations
made in all preceding paragraphs.




                                          15
         Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 16 of 20




   91.       Guardians has a statutory right to any reasonably segregable portion of
a record that contains information that is subject to any of FOIA’s exemptions. 5
U.S.C. § 552(b).
   92.       OSMRE violated Guardians’ rights in this regard by unlawfully
withholding reasonably segregable portions of any lawfully exempt records that are
responsive to FOIA Request Number OSMRE-2018-00158.
   93.       Based on the nature of Guardians‘ organizational activities, it will
undoubtedly continue to employ FOIA’s provisions in record requests to OSMRE in
the foreseeable future.
   94.       Guardians’ organizational activities will be adversely affected if
OSMRE is allowed to continue violating FOIA’s disclosure provisions as it has in
this case.
   95.       Unless enjoined and made subject to a declaration of Guardians’ legal
rights by this Court, OSMRE will continue to violate Guardians’ rights to receive
public records under FOIA.
                           SIXTH CLAIM FOR RELIEF
         VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
             (In the Alternative to the First through Fifth Claims)
     Unlawfully Withheld or Unreasonably Delayed Actions That FOIA
                                      Requires
   96.       Guardians re-alleges and incorporates by reference the allegations
made in all preceding paragraphs.
   97.       OSMRE unlawfully withheld agency action by failing to comply with
the mandates of FOIA consequent to its failure and refusal to: (1) search for and
disclose records that are responsive to Guardians’ FOIA Request by the statutory
deadline; (2) conduct a search that is reasonably calculated to locate all responsive
records to both of these FOIA requests and which utilizes a lawful cut-off date for

                                          16
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 17 of 20




the search; (3) provide Guardians with records that are responsive to its FOIA
Requests, which are not within the scope of any of FOIA’s exemptions to mandatory
disclosure; and (4) provide Guardians with all reasonably segregable portions of
responsive records to Guardians’ FOIA Request in the event that records may be
subject to an exemption. OSMRE’s failures constitute agency actions that are
unlawfully withheld, and therefore, these actions are actionable pursuant to the
APA, 5 U.S.C. § 706(1).
   98.       Alternatively, OSMRE unreasonably delayed agency action by failing to
comply with the mandates of FOIA consequent to its failure and refusal to: (1)
search for and disclose records that are responsive to Guardians’ FOIA Request by
the statutory deadline; (2) conduct a search that is reasonably calculated to locate
all responsive records to both of these FOIA requests and which utilizes a lawful
cut-off date for the search; (3) provide Guardians with records that are responsive to
its FOIA Requests, which are not within the scope of any of FOIA’s exemptions to
mandatory disclosure; and (4) provide Guardians with all reasonably segregable
portions of responsive records to Guardians’ FOIA Request in the event that records
may be subject to an exemption. OSMRE’s failures constitute agency actions that
are unlawfully withheld, and therefore, these actions are actionable pursuant to the
APA, 5 U.S.C. § 706(1).
   99.       As alleged above, OSMRE’s failure to comply with the mandates of
FOIA has injured Guardians’ interests in public oversight of governmental
operations and is in violation of its statutory duties under the APA.
   100.      Guardians has suffered a legal wrong as a result of OSMRE’s failure to
comply with the mandates of FOIA. As alleged above, OSMRE violated its
statutory duties under the APA and injured Guardians’ interests in public oversight
of governmental operations.



                                          17
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 18 of 20




   101.      Guardians has no other adequate remedy at law to redress the
violations noted above.
   102.      Guardians is entitled to judicial review under the APA, 5 U.S.C. § 702.
                          SEVENTH CLAIM FOR RELIEF
          VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
              (In the Alternative to the First through Fifth Claims)
          Arbitrary and Capricious Violations of FOIA’s Requirements
   103.      Guardians re-alleges and incorporates by reference the allegations
made in all preceding paragraphs.
   104.      OSMRE violated FOIA’s statutory mandates due to its failure and
refusal because it failed to: (1) search for and disclose records that are responsive to
Guardians’ FOIA Request by the statutory deadline; (2) conduct a search that is
reasonably calculated to locate all responsive records to both of these FOIA requests
and which utilizes a lawful cut-off date for the search; (3) provide Guardians with
records that are responsive to its FOIA Requests, which are not within the scope of
any of FOIA’s exemptions to mandatory disclosure; and (4) provide Guardians with
all reasonably segregable portions of responsive records to Guardians’ FOIA
Request in the event that records may be subject to an exemption. By repeatedly
violating FOIA’s statutory mandates, OSMRE’s actions are arbitrary, capricious, an
abuse of discretion, or not in accordance with the law and therefore actionable
pursuant to the APA, 5 U.S.C. § 706(2)(A).
   105.      As alleged above, OSMRE’s repeated failure to comply with the
mandates of FOIA has injured Guardian’s interests in public oversight of
governmental operations and is in violation of the agency’s statutory duties under
the APA.
   106.      Guardians has suffered a legal wrong as a result of OSMRE’s failure to
comply with the mandates of FOIA. As alleged above, OSMRE violated its

                                           18
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 19 of 20




statutory duties under the APA and injured Guardian’s interests in public oversight
of governmental operations.
   107.        Guardians has no other adequate remedy at law to redress the
violations noted above.
   108.        Guardians is entitled to judicial review under the APA, 5 U.S.C. § 702.
   109.        OSMRE failed to “make a determination with respect to” or make
available the records related to Guardian’s June 6, 2018 FOIA Request “within
twenty days (excepting Saturdays, Sundays, and legal public holidays)” after
receiving the request. 5 U.S.C. §§ 552(a)(6)(A)(i), (C).
                                RELIEF REQUESTED
      For the reasons stated above, WildEarth Guardians respectfully requests that
the Court grant the following relief:
    A.         Declare that Defendant violated the Freedom of Information Act by
failing to lawfully satisfy Guardians’ June 6, 2018 FOIA request consistent with
FOIA, or in the alternative, the Administrative Procedure Act, for the reasons set
forth above;
    B.         Order Defendant to search for any and all responsive records to
Guardians’ June 6, 2018 FOIA Request using search methods likely to lead to
discovery of all responsive records with the cut-off date for such searches being the
date the searches are conducted, and to provide Guardians, by a date certain, with
all non-exempt responsive records and reasonably segregable portions of lawfully
exempt records sought in this action;
    C.         Order Defendant to promptly produce, by date certain, a Vaughn index
of any responsive records withheld under a claim of exemption, if any, at no cost to
Guardians;
    D.         Enjoin Defendant from continuing to withhold any and all non-exempt
responsive records to Guardians’ request;

                                            19
          Case 1:19-cv-00865-ABJ Document 1 Filed 03/26/19 Page 20 of 20




    E.       Retain jurisdiction over this action to ensure the processing of
Guardians’ FOIA request and that no agency records are improperly withheld;
    F.       Award Guardians its costs and reasonable attorney fees pursuant to 5
U.S.C. § 552(a)(4)(E) and/or award Guardians its costs and reasonable attorney fees
under the Equal Access to Justice Act, 28 U.S.C. § 2412; and
    G.       Grant such other and further relief as the Court may deem just and
proper.
    DATED: March 26, 2019


                                               s/ Jeremy Mckay
                                               Jeremy Mckay D.C. Bar No. CO0071
                                               501 S. Cherry Street
                                               Suite 1100
                                               Denver, CO 80246
                                               Phone: 720-722-0336
                                               E-Mail: jmckay@eadefense.org
                                               Alexa Carreno D.C. Bar No. CO0072
                                               501 S. Cherry Street
                                               Suite 1100
                                               Denver, CO 80246
                                               Phone: 720-722-0336
                                               E-Mail: acarreno@eadefense.org
                                               Attorneys for Plaintiff




                                          20
